MEMORANDUM *
Hector Javier Quinonez-Martinez (“Quinonez”) appeals his jury conviction and 72-month prison sentence for illegally reentering the United States after being deported. See 8 U.S.C. § 1326. Quinonez also appeals the district court’s denial of his Rule 29 motion for acquittal. We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742. We affirm.
The district court properly denied the Rule 29 motion because the government presented sufficient evidence of alienage, including Quinonez’ confession, circumstantial evidence, and a prior removal order. See United States v. Galindo-Gallegos, 244 F.3d 728, 732 (9th Cir.2001). Viewing this evidence in the light most favorable to the government, a rational trier of fact could easily find sufficient evidence of alienage. Id.
The district court also correctly determined that a conviction under California Penal Code § 211 is a crime of violence under Sentencing Guidelines § 2L1.2. See United States v. Becerril-Lopez, 528 F.3d 1133, 1144 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.